DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed 12/20/2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claim 1 recites “a switch for triggering the control circuit … to reset the control circuit … ” in the last paragraph of claim 1, which was not included in the original specification and is therefore considered new matter.  According to paragraph [0020], “a trigger assembly 242 [is] configured to … reset the safety switch 241 when the safety shift structure 25a returns to the safety location.”  In original claim 9 (now cancelled claim 9), the limitation reads “wherein the safety assembly is reset and wherein the control circuit enables operation of the motor…”.  Nowhere in the disclosure is the control circuit “reset” by the switch; instead, the switch causes the control circuit to either disable or enable operation of the motor. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the safety switch assembly “240” in paragraph [0019].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,524,420. Although the claims at issue are not identical (since the limitation “safety assembly is positioned relative to the first member such that the safety assembly is caused to trigger the control circuit” is no longer required in claim 1 of the instant application), they are not patentably distinct from each other because the both the patent and the instant application lend themselves to a wheeled-apparatus with a cutting blade that is driven by a motor (cl.16 in the application) and a safety assembly that disables and enables operation of the motor when a first member of the operating arm is slidably moved towards and away from the main body.

Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,888,627. Although the claims at issue are not identical, they are not patentably distinct from each other because the both the patent and the instant application lend themselves to a wheeled-apparatus with a cutting blade that is driven by a motor (cl.16 in the application) and a safety assembly that disables and enables operation of the motor when a first member of the operating arm is slidably moved relative to the second member of the operating arm.

Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-20 of U.S. Patent No. 9,060,463. Although the claims at issue are not identical, they are not patentably distinct from each other because the both the patent and the instant application lend themselves to a cutting apparatus having a motor and a safety assembly that disables and enables operation of the motor when a first member is moved from a predetermined position relative to a second member.

Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-18 of U.S. Patent No. 10,477,772. Although the claims at issue are not identical, they are not patentably distinct from each other because the both the patent and the instant application lend themselves to a wheeled-apparatus with a cutting blade that is driven by a motor and a safety assembly that disables and enables operation of the motor when a first member of the operating arm is slidably moved relative to the second member of the operating arm.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a switch for triggering the control circuit … to reset the control circuit … ” in the last paragraph of claim 1, which was not included in the original specification and is therefore considered new matter.  According to paragraph [0020], “a trigger assembly 242 [is] configured to … reset the safety switch 241 when the safety shift structure 25a returns to the safety location.”  In original claim 9 (now cancelled claim 9), the limitation reads “wherein the safety assembly is reset and wherein the control circuit enables operation of the motor…”.  Nowhere in the disclosure is the control circuit “reset” by the switch; instead, the switch causes the control circuit to either disable or enable operation of the motor. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 1 recites “a safety assembly comprising a switch for triggering the control circuit to cause the control circuit to disable operation of the motor when the first member is slidably moved towards the main body from a predetermined position relative to the second member and to reset the control circuit when the first member is slidably moved away from the main body to the predetermined position relative to the second member” in the last paragraph of claim 1.  In the limitation above, the switch of the safety assembly triggers the control circuit which then operates the motor.  Also, in the limitation above, the first member is slidably moved towards or away from the main body relative to the second member.  However, there is a disconnect between the operation of the switch and control circuit and the movement of the first member since claim omits the structural connections between the switch and the first member.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 2 recites “wherein the safety assembly provides a second force to inhibit the first member from being slidably moved towards the main body”.    It is unclear how a second force from the safety assembly is able to inhibit the first member from being slidably moved since nowhere in claims 1 and 2 is the structural relationship between the safety assembly and the first member disclosed (similar to the rejection of claim 1 above), which would allow “a second force” provided by the safety assembly to inhibit movement of the first member. 
Claim 3 recites “wherein the safety assembly comprises a moveable element that is biased towards the first member”.  Similar to the rejection of claim 2 above, since claims 1-3 fail to disclose the structural relationship between the first member and the safety assembly, it is unclear how the moveable element of the safety assembly is biased towards the first member.
Claims 4-16 depend on claims 1-3 above and are therefore rejected in the same manner as claims 1-3 above.
Claims 1-16 will not be further examined on their merits until the 112 rejections set forth above have been addressed.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments filed 3/12/2021, with respect to the rejection of Stiles and Akiba have been fully considered and are persuasive, in light of Applicant’s Remarks that the switch is “reset” and that AKiba does not expressly or inherently teach or suggest resetting the switch (but not the “control circuit”, according to the amended claim 1, which was considered new matter as set forth above).  The rejection of claims 1-16 in view of Stiles and Akiba has been withdrawn.  However, a prior art rejection to claims 1-16 have not been further applied in light of the 112 rejections set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671